          Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 1 of 16




             FEDERAL MEDIATION AND CONCILIATION SERVICE
__________________________________________
In the Matter of Arbitration between:      )
                                           )
AFGE LOCAL 476,                            )                   FMCS No: 191129-01975
                                           )
               Union                       )                   Issue: LaDonna Reed-Morton
                                           )                             Removal
               and                         )
                                           )                   Hearing: March 26 & 27, 2019
 U. S DEPARTMENT OF HOUSING AND            )
 COMMUNITY DEVELOPMENT,                    )                   Briefs: May 31, 2019
                                           )
               Agency                      )                   Award: September 10, 2019
__________________________________________)
Before: Arbitrator Blanca E. Torres


FOR THE AGENCY:                 Emily Carapella, Esquire
                                David Ganz, Esquire
                                Office of General Counsel


FOR THE UNION:                  Jason Weisbrot, Esquire
                                Jacob Statman, Esquire
                                Snider & Associates


                                               ISSUE1

          Whether the grievant was discharged for just and sufficient cause. If not, what shall be
          the remedy?

          Whether the grievant’s discharge was based on retaliation for protected EEO activity
          under Title VII. If so, what shall be the remedy?




1   The parties mutually agreed to an extension of time for the issuance of this Award.
        Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 2 of 16

                                                 2.


                         RELEVANT CONTRACTUAL PROVISIONS
                              ARTICLE 12 – DISCIPLINE

Section 12.01 - General.

(1) The objective of discipline is to correct and improve employee behavior so as to promote the
efficiency of the service. The parties agree to the concept of private, progressive discipline
designed primarily to correct and improve employee behavior. However, major offenses may be
cause for severe action, including removal, regardless of whether previous discipline has been
taken against the offending employee. Bargaining unit employees shall be the subject of
disciplinary action only for just and sufficient cause.

(2) Actions shall be fair and equitable, i.e., Management shall consider the relevant factors given
the circumstances of each individual case and similar cases, if any, to make a fair decision.

(3) Investigations and disciplinary actions shall be timely. Timeliness shall be based upon the
circumstances and complexity of each case.

                                  Definitions - Adverse Actions

(c) Removal. The involuntary separation of an employee from employment with the Department
for misconduct reasons.

    ARTICLE 9 - Equal Employment Opportunity and Discrimination Free Workplace

Section 9.01 - Policy.

Recognizing that the mission of the Department is building strong and inclusive communities
free of discrimination, the Parties commit to building the same within the Department. This is
accomplished by:

       (1) Providing equal employment opportunity pursuant to all employees, to prohibit
       discrimination on the bases of race, color, religion, sex (including gender identity and
       sexual orientation based on failure to conform to sex stereotypes), age, national origin,
       genetic information, disability, or reprisal. This article covers employee protection from
       discrimination and retaliation as provided by the Title VII of the Civil Rights Act of
       1964, and as amended, Age Discrimination in Employment Act (ADEA), the ADA
       Amendments Act of 2008, the Rehabilitation Act of 1973, the Equal Pay Act, the Genetic
       Information Nondiscrimination Act of 2008 (GINA), and all other laws and regulations
       related to unlawful discrimination.

Section 9.03 - EEO Discrimination Complaint Procedures.

       Employees who believe they have been discriminated against on the basis of race, color,
       religion, sex, national origin, age, disability, genetic information, or reprisal for engaging
       in Equal Employment Opportunity (EEO) activity may file an EEO complaint or
        Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 3 of 16

                                                3.


       grievance pursuant to this Article. The parties acknowledge that employees who have
       discrimination complaints subject to EEOC procedures can opt to have their complaints
       resolved by either the negotiated grievance procedure as provided in Article 51 of this
       Agreement or the EEO complaint process, but not both procedures.

                             RELEVANT FEDERAL STATUTE

                            Title VII of the Civil Rights Act of 1964.

(The parties’ collective bargaining agreement incorporated the provisions of Title VII of the
Civil Rights Act of 1964, and as amended.)

                                        BACKGROUND

       The Department of Housing and Urban Development has 24 program offices. One of

those offices, the Office of Public and Indian Housing (PIH), is responsible for ensuring safe and

affordable housing. This could be done through providing vouchers for tenants to rent private

housing or by funding public housing developments. In both instances, PIH is responsible for

dispersing federally appropriated funds to state and local housing authorities. This is done

through a fund assignment, which is the only way for housing authorities to receive funding. A

fund assignment is described as akin to writing a check.

        Beginning in January 2017, Dominique Blom was the Deputy Assistant Secretary of

PIH. Ms. Blom was grievant’s third-line supervisor. The Office of Budge and Financial

Management (OBFM) is part of PIH and supports and executes the PIH’s functions. At all times

relevant to this case, Ms. Shylon Ferry-Jennings served as director of OBFM and was grievant’s

second line supervisor. The OBFM is further divided into two programs: the Budget and

Program Review Division (BPRD) and the Budget Administrative Division (BAD). Ms.

Kimberly Mayo was the Director of BPRD and was the grievant’s first line supervisor at the time

she was removed from service.
        Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 4 of 16

                                                 4.


       In 2015, grievant complained to the EEOC that her supervisor at the time, Ricky

Valentine, then Director of OBFM, and grievant’s second-line supervisor, was sexually harassing

her and had retaliated against her for refusing his advances by not selecting her for a position.

Thereafter, during all times relevant, the EEOC was investigating grievant’s EEO complaint.

       Prior to 2015, grievant had excellent employee evaluations and no disciplinary history.

After filing her complaint, grievant was placed on administrative leave while her supervisor, Mr.

Valentine, remained in his position. After he resigned, grievant was returned to duty. Initially,

she was assigned to work with Ms. Ferry-Jennings, director of OBFM, and then was detailed to

work for Ms. Mayo, director of BPRD. At all times relevant, grievant was under the direct

supervision of Ms. Mayo and was subject to discipline by her. Mayo composed the notice of

proposal at issue in this case, but resigned prior to its issuance. Ms. Ferry-Jennings became the

proposing official and testified at the arbitration. Ms. Mayo did not testify.

                                      DISCIPLINARY ACTION

       Grievant was originally proposed for termination based on three charges. Charge 1,

Failure to Follow Instructions, had 12 specifications. Charge 2, Disruptive Behavior in the

Workplace, had one specification. Charge 3, Insubordination, had two specifications. The

Deciding Official dismissed Charge 2 and removed grievant based on Charge 1, specifications 1-

12 (failure to follow instructions) and Charge 3, specification 1, (insubordination). See Joint

Exh. 3, at 1 and Joint Exh. 6 at 1.

                      FACTS, PARTIES’ POSITION, AND ANALYSIS

        Grievant was a GS-14 Budget Analyst who had approximately 14 years of government

experience prior to her termination. Grievant’s disciplinary history began in 2017 after she was
        Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 5 of 16

                                                5.


returned to work following approximately four months on administrative leave. 2 She began

working under the supervision of Ms. Mayo beginning in September 2017. Tr.1 at 189. On

November 2, 2017 grievant was issued a written counseling for inappropriate conduct.3 See Jt.

Ex. 3(B). On November 9, 2017 grievant was reprimanded for insubordination for copying Ms.

Mayo’s supervisor on e-mail communications and for disrespectful conduct. See Jt. Ex. 3, Letter

of Reprimand. Grievant was instructed to attend fund assignment training on November 8, 20

and 29 and December 13, 2017 and failed to do so. She was also ordered to perform fund

assignments in 2018 and failed to do so. On May 3, 2018 grievant received a 5-day suspension

for failure to follow instructions for the incidents that occurred in November and December

2017. See Jt. Ex. 3.

       On February 8, 2018 employee allegedly refused to attend a meeting as directed by her

supervisor. Notice of a proposed 30-day suspension was issued on February 22, 2018, however

the alleged February 8 incident was not included in this proposal. The alleged February 8

incident was included in the Notice of Proposed Removal dated April 20, 2018 along with her

failure to perform fund assignments.

Charge 1, Specifications 1 and 2 (Failure to follow instructions)

       As noted earlier, grievant’s first line supervisor, Ms. Kimberly Mayo, did not testify or

submit an affidavit. This creates serious proof issues with regard to all charges for two main

reasons. First, the notice of proposal, which was originally drafted by Ms. Mayo, is not

evidence. See Copeland v. Community Services Administration, 6 M.S.P.R. 280 (1981) (“the

notice of proposal is analogous to an indictment and, thus, not evidence of the charges therein.”)



2 The record reflects that grievant suggested this option.
3 This counseling letter was referenced in the letter of proposed removal but was not included in
the evidence of record.
        Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 6 of 16

                                                 6.


The allegations in the letter of proposal must be supported by probative evidence. Second, the

proposing official, Ms. Shylon Ferry-Jennings, testified that she lacked personal knowledge of

much of the misconduct at issue. The testimony by a proposing official without personal

knowledge may be discredited if the evidence lacks probative value. See Raybourn v.

Department of Justice, 38 M.S.P.R. 103, 108 (1988).

        Specification 1 and 2 allege that grievant failed to perform fund assignments when

directed to do so on April 16 and 23, 2018. It is uncontested that grievant did not follow these

instructions, claiming that she lacked sufficient training in performing fund assignments.

Agency attempted to rebut this claim by arguing, in contradictory fashion, both that grievant did

not need training and that grievant had been given sufficient training. Proposing official, Ms.

Shylon Ferry-Jennings, testified that grievant “should have” known how to do fund assignments

because she had served for 20 months as the director of the Budget Administration Division

(BAD) which previously had responsibility for fund assignments. Tr. 1 at 61-62. This

testimony, coupled with the agency’s lack of documentation of grievant’s alleged training, leads

me to conclude that the agency’s testimony on this issue is not credible.

       Grievant testified that she was afraid that she might accidently violate the Anti

Deficiency Act if she made a mistake.4 Tr.2 at 97. She stated that she was “extremely anxious

about going into a financial system with billions of dollars . . . when I have Ms. Mayo behind me

waiting to see if I make an error so that she can ding me on that.” Tr.2 at 208. She also testified

that she had not received training in FATs.5 Grievant testified that she had never previously




4 The Anti-Deficiency Act (ADA) is a law that bans expenditures of federal funds in advance of
or in excess of appropriations.
5 FATs is a program that was described as being a “check register” for fund assignments. Tr. 2 at

73.
        Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 7 of 16

                                                 7.


performed fund assignments, but admitted that she had opportunity to review them as a

supervisor. See Tr. 2 at 190, 203 and 347.

       Grievant’s witness, Victor Williams, a PIH budget analyst, testified that three months of

on-the-job training was required to perform fund transfers. Tr.2 at 95. Further, PIH had

computerized the entire fund assignment process in 2016, which agency agreed would have

required some on-the-job training. Tr.2 at 63. Based on the above, I find that grievant had no

prior direct experience in performing computerized fund assignments and needed extensive on-

the-job training.

       In order to prove the charge of failure to follow instructions, the agency must establish

that the employee was given proper instructions and that the employee failed to follow them,

without “regard to whether the failure was intentional or unintentional.” See Powell v. United

States Postal Service, 122 M.S.P.R. 60 (2014). With limited exceptions, the employee must

follow instructions without regard to the employee’s belief that the order is unlawful or

improper. See e.g., Blevins v. Department of the Army, 26 M.S.P.R. 101, 102 (1985) (employee

must follow orders and then grieve if they believe they are unlawful.) Thus, grievant’s belief

that she lacked training, that her supervisor might “ding” her or that she might inadvertently

violate the ADA does not excuse her failure to follow orders. However, these beliefs may be

considered mitigating factors when establishing the penalty. Id. at 105.

       I note that despite the agency’s repeated assertions regarding the critical need for grievant

to perform fund assignments, these duties were abruptly removed from grievant’s job

responsibilities on May 21, 2018. The explanation provided by the agency was that this decision

was made to “promote the efficiency of office operations.” See Jt. Ex. 3 p. 102. Without any

further justification by agency, I find that this explanation supports my finding that the grievant
            Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 8 of 16

                                                   8.


needed extensive training to perform fund assignments. In fact, the performance of fund

assignments without adequate training would not necessarily promote the efficiency of office

operations, and might prove to be a detriment. Based on the totality of the record, I find that

agency’s instruction was not a proper instruction and surely would have resulted in error. In

view of this finding, I conclude that Specifications 1 and 2 cannot serve as a basis for discipline.

Charge 1 (Specifications 3 through 9)

         According to Ms. Ferry-Jennings, grievant was improperly completing the “hot issues”

section of her weekly report. Grievant had written, “LRM6 major noteworthy individual

accomplishments will be documented in year-end performance period” in the “hot issues” box.

Tr. 1 at 79. Agency witnesses testified, and this is undisputed, that the weekly reports were very

important for employee accountability, organizational management and funding purposes. Tr. 1

at 80-86. If grievant had no “hot issues” then, according to the instructions on the form, the

required response was “none.” Agency presented an e-mail allegedly from Ms. Mayo to grievant

telling her that a “hot issue” response that contains a “requirement to look elsewhere” is not

acceptable. The e-mail introduced into evidence does not list grievant as a recipient. See Jt. Ex.

3, p. 77.

         Grievant testified that she did not receive this e-mail or talk to her supervisor about the

alleged deficiencies in her report. Ms. Ferry-Jennings testified that she “didn’t know” if Mayo

had told the grievant about her concern about the reports. See Tr.1 at 17. She also said, I “do

not know” if Grievant received the e-mail. Tr.1 at 173. Ferry-Jennings stated only that Ms.

Mayo spoke with her about this. She also testified that two other employees, Harminder Jassal

and Shambu said they had received the e-mail, but these employees did not testify or submit any



6   LRM stands for LaDonna Reed-Morton.
        Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 9 of 16

                                                 9.


statements. Tr.1 at 93. Agency argued that grievant had received instructions about weekly

reports but I find that occurred in a different office and has no relevance here.

       Finally, agency argues that in the absence of specific instructions from Ms. Mayo on how

to fill out the form, the written instructions on the form would suffice. The written instructions

indicate that if the employee had no “hot topics” to report, she should answer “none.” If so, I

find that it would be improper for Ms. Mayo to “stack up” instances of improperly completed

weekly reports over several months (from January 26, 2018 to April 20, 2018) without informing

the employee that she was not following instructions.

       Although hearsay can be considered as substantial evidence, it must be reliable. The

following factors are to be used in assessing the probative value of hearsay.

    (1) The availability of persons with firsthand knowledge to testify at the hearing;


    (2) Whether the statements of the out-of-court declarants were signed or in affidavit form, and

    whether anyone witnessed the signing;

    (3) The agency’s explanation for failing to obtain signed or sworn statements;

    (4) Whether declarants were disinterested witnesses to the events, and whether the statements

    were routinely made;

    (5) Consistency of declarants’ accounts with other information in the case, internal

    consistency, and their consistency with each other;

    (6) Whether corroboration for statements can otherwise be found in the agency record;

    (7) The absence of contradictory evidence; and

    (8) Credibility of declarant when he made the statement attributed to him.

See Borninkhof v. Department of Justice, 5 M.S.P.R. 77, 83-87 (1981).
       Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 10 of 16

                                                  10.


       In this case, none of those persons with first-hand knowledge testified or submitted

signed statements or affidavits to corroborate the evidence presented. There is no explanation

from agency for its failure to obtain signed or sworn statements. The agency does not allege that

email records are kept in the ordinary course of business. The agency provided no explanation

as to why it could not document that grievant received the e-mail at issue. If Mayo had indeed

sent an e-mail to grievant (or other subordinates) about this matter, the agency should have been

able to retrieve it, or failing that, provide an explanation as to why it could not be produced.

       Finally, the grievant testified under oath that Ms. Mayo did not discuss this issue with her

in person nor by e-mail. Tr. 2 at 224, 229. Based on all of the above, I find the hearsay evidence

provided by agency is unreliable and lacking in probative value. I find that agency failed to

notify grievant of her error, depriving her of the opportunity to correct it. Based on a

preponderance of the evidence, I conclude that Specifications 3-9 are not supported by the record

and any resulting discipline must be set aside.

Charge 3, Insubordination

       Agency charges that Grievant was insubordinate by refusing Ms. Mayo’s order to go to a

meeting on February 8, 2018. Grievant testified that she did not remember this meeting. Tr.2 at

251-252. Ms. Mayo did not testify or submit a signed statement. A co-worker, Mr. Cedric

Brown, “overheard” the meeting and was the only agency witness to testify concerning it. The

witness said that he was talking to Ms. Mayo in her office on February 8 and she mentioned that

she wanted grievant to go to a meeting that day. Ms. Mayo left and went to talk to grievant in

her cubicle. Tr.2 at 146. Ms. Mayo said to grievant to that she wanted “to remind” her “that you

have a meeting to go to.” Tr. 2 at 149. Mr. Brown testified that he then heard an “explosion”

from grievant. He said that she was “very loud and very vulgar and very uncooperative and
       Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 11 of 16

                                                11.


resistant.” Tr.2 at 148. Brown testified that Ms. Mayo’s voice was very low and that he could

“barely hear what Ms. Mayo was saying.” Tr. 2 at 148. He said it was like a “kitty cat being

attacked by a lion.” Tr. 2 at 155.

       This testimony was similar to the report that he wrote approximately four months after

the event in which he described grievant as being “unprofessional and uncooperative.” Jt. Ex 3,

p. 109. There was also a “memo to file” dated February 8 entered into evidence, stating that that

grievant refused to go to training on February 8 and was “belligerent.” The author of this memo

is not named but is presumed to be Ms. Mayo, who did not testify. See Jt. Ex. 3, p. 108. Brown

testified that Ms. Mayo asked him to write his account of the incident on the same day and he

agreed to write it because it was so terrible. This does not square with his explanation that he

was “too busy” to write it until four months later. Further, if the incident had occurred as

described by Mr. Brown, one would expect that the Ms. Mayo would have taken immediate

action against grievant in February when she issued a notice of proposed suspension for other

reasons.

       Mr. Brown’s testimony was also lacking in details that would have enhanced his

credibility, for example, he said he could not recall the profanity he heard because he does not

use profanity. Tr.2 at 171. I have no reason to believe that Mr. Brown testified in this manner

because he wanted to curry favor with his soon-to-be supervisor, as alleged by grievant.

However, Mr. Brown’s apparent exaggeration of the incident undermines his credibility.

Spurlock v. Department of Justice, 894 F.2d 1328, 1330 (1990), (noting that “exaggerations,

inherent probability, self-contradiction, omissions in a purportedly complete account,

imprecision and errors detract from the weight to be accorded the evidence.”)
       Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 12 of 16

                                                12.


       Agency witnesses testified that they assumed that being “belligerent” is the equivalent of

being very loud and very vulgar and very uncooperative and resistant. The dictionary definition

of “belligerent” is, “exhibiting assertiveness, hostility, or combativeness.”

https://www.merriam-webster.com/dictionary/belligerent. It does not follow that a belligerent

employee is loud or vulgar. The deciding official, Mr. Todd Richardson, testified that the Mr.

Brown’s recollection “swayed him” and that he did not have an issue with the fact that his report

was written four months after the incident. Tr.2 at 243. He said that he believed that being “very

loud, vulgar, resistant, and unwilling to attend a scheduled event” meets the definition of

insubordination. Tr.2 at 281.

       Curiously, the testimony regarding the alleged unprofessional and vulgar conduct of

grievant is not necessary to prove a charge of insubordination. To prove a charge of

insubordination, an agency must establish that the employee refused to obey the authorized order

of a superior officer. See Walker, Jr., Appellant, v. Department of the Army, 102 M.S.P.R. 474,

479 (2006). There is insufficient probative evidence to establish this here. I conclude that a

preponderance of the evidence does not support the charge of insubordination, and any discipline

based on this charge is hereby set aside.

                                    RETALIATION CLAIM

       Grievant raised the affirmative defense that her removal was in retaliation for the sexual

harassment complaint she filed against her former supervisor in 2015. In addition, she filed

frequent discrimination complaints against Ms. Ferry-Jennings and Ms. Mayo in 2017 and 2018.

In order to prove retaliation, the grievant must show by a preponderance of the evidence that she

“engaged in protected activity, accused official knew of such activity, the adverse action, could

under the circumstances, have been retaliation, and after carefully balancing the intensity of the
       Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 13 of 16

                                                13.


motive to retaliate against the gravity of the misconduct, or inadequacy of the performance of

duties, a genuine nexus is established between the protected activity and the subsequent action.”

Mahaffey, v. Department of Agriculture, 105 M.S.P.R 347, 359 (2007).

        In general, the appellant may meet her burden to establish her affirmative defenses using

direct or circumstantial evidence, which remains the same regardless of what type of evidence

she relies upon. Gross v. FBL Financial Services, Inc., 557 U.S. 167, 178 (2009). Here, the

agency’s failure to present a cohesive and credible case against grievant is the most significant

evidence that the removal was retaliatory. The testimony of grievant’s supervisor was crucial.

Yet the agency chose to proceed with the charges knowing that Ms. Mayo had left the agency.

Further, agency failed to obtain signed statements or affidavits from Ms. Mayo. Finally, Ms.

Ferry-Jennings should not have been the proposing official in this case as she had been involved

in the grievant’s original sexual harassment complaint and had been the target of several more.

       I find that Ms. Ferry-Jennings displayed bias towards grievant. She testified that she

found the insubordination charge believable because she had experienced similar conduct from

the grievant in the past. This is not a proper basis for assessing misconduct. See Young v. HUD,

706 F. 3d 1372, 1377 (2013), (holding that using prior conduct to prove whether the petitioner

engaged in the same conduct on another occasion is inappropriate). Ms. Ferry-Jennings testified

that she did not consider any penalty other than removal. Tr. 2 at 214. She said she did not

consider the Douglas Factors because she relied on Ms. Mayo’s analysis. Ms. Ferry-Jennings’s

decision to propose removal of grievant was a foregone conclusion.

        The timing of events is also probative. Grievant testified, and it is supported by agency

witnesses, that she filed an EEOC complaint against Ms. Ferry-Jennings and Ms. Mayo for

allegedly failing to provide her with training in January 2018. Tr. 2 at 462. This was prior to the
        Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 14 of 16

                                                14.


agency’s issuance of its notice of proposed suspension on February 22. Ms. Blom submitted an

affidavit to EEOC in answer to the training complaint on May 9. Tr. 1 at 381. Following this,

the agency’s efforts to make grievant perform fund assignments ended abruptly when the agency

removed those duties from her. Around the same time, the grievant asked Ms. Blom to detail her

away from Ms. Mayo. Ms. Blom testified that she denied this request because there was an

agency management inquiry into grievant’s claim of harassment. Tr. 2 at 32. This makes no

sense and shows that the agency was indifferent, at best, toward grievant’s work situation.

Grievant was already in a detail position as a result of her sexual harassment complaint and by

this time it was obvious that grievant and her supervisor, Ms. Mayo, were experiencing a great

deal of conflict.

        It is also probative that the agency belatedly decided to charge grievant for misconduct in

June 2018 that occurred six months earlier. Most likely this was done to increase the

justification for removing grievant. Evidence of agency “piling” on charges may be evidence of

reprisal. See Garst v. Department of the Army, 56 M. S. P. R. 371, 385 (1993).

        The deciding official did not properly consider grievant’s charge of retaliation or the

impact her work place situation had on her mental health. Mr. Richardson rejected grievant’s

allegation of retaliation out of hand, testifying that he “couldn’t see why a supervisor would

retaliate.” Tr. 2 at 294. He also rejected evidence that grievant was suffering from anxiety and

depression, stating that there was no “nexus.” Tr. 2 at 292. This was despite medical

documentation that these conditions were, at least in part, work-related.

        I note here that grievant does appear to have been a challenging employee. She testified

that she filed over 40 EEO complaints before she was terminated. Since gievant’s disciplinary

record was clean and her performance was excellent prior to her sexual harassment complaint
       Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 15 of 16

                                                 15.


against another employee, I can only conclude that these difficulties were related, at least in part,

to the agency’s treatment of her after filing the complaint.

       Based on the totality of the record, I conclude that the grievant engaged in protected

activity and the accused agency officials knew of such activity and proposed adverse action,

which under the circumstances presented, could have been retaliation. Further, after balancing

the intensity of the motive to retaliate, against the gravity of the misconduct alleged, (failure to

fill out a form properly; failure to perform fund assignments for lack of training; and, failure to

attend a meeting), I find that a genuine nexus exists between the protected activity and the

subsequent action of discharging the grievant. Such retaliation is in violation of Article 9,

Section 1 of the collective bargaining agreement between the parties, as well as federal law.

       To be clear, I find that the evidence in the record does not support any just or sufficient

cause for adverse action, nor has it been shown that adverse action would promote the efficiency

of the service. As a result, the adverse action shall be set aside and the grievant shall be made

whole, including reassignment to another supervisor.

                                              AWARD

       1. The record does not support that grievant was discharged for just and sufficient cause

       in order to promote the efficiency of the service, therefore the adverse action shall be set

       aside. Grievant shall be reinstated with full back pay and restoration of benefits.

       2. Grievant has proved by preponderant evidence that her discharge was based on

       retaliation for filing EEO complaints, a protected activity under Title VII.

       3. Grievant shall be re-assigned to a position in the same grade, step and pay as her

       current position, under another supervisor. I retain jurisdiction to answer any questions

       related to the implementation of the above remedies.
Case 1:21-cv-00001-RBW Document 1-2 Filed 01/01/21 Page 16 of 16

                                         16.


4. Upon the mutual request of the parties, I retain jurisdiction to conduct a hearing on the

remedy aspect of the EEO claim in this case. Within 5 calendar days of receiving this

Award, the parties shall submit to me by e-mail, a mutually agreeable date for a hearing,

to be held on or before September 27, 2019.

5. I retain jurisdiction for 25 days for submission of attorney fee requests.

6. Agency bears the cost of the arbitrator fees in this matter. If for any reason the agency

cannot or does not pay the arbitrator fees in full, the union shall pay the remaining

balance.


                                      Blanca E. Torres, Arbitrator

                                         Date of issue: September 10, 2019
